Citation Nr: 1141950	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  10-35 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1. Entitlement to service connection for chemical burns, bilateral lower arms.

2. Entitlement to service connection for mild dysplasia leukemia (also claimed as myelodysplasia).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from September 1954 to September 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for mild dysplasia leukemia.  This matter further comes before the Board from a January 2010 rating decision in which the RO denied service connection for chemical burns of the bilateral lower arms and confirmed and continued the previous denial of service connection for mild dysplasia leukemia (also claimed as myelodysplasia).  

In a substantive appeal (VA Form 9) received in August 2010, the Veteran requested a BVA hearing at a local VA office.  He was scheduled for a Travel Board hearing in August 2011, at the RO, before a Veterans Law Judge.  In July 2011, he advised that he was unable to attend a hearing because his health did not allow him to travel and he could not leave his wife, who had dementia, alone.  The RO then contacted the Veteran's representative, who indicated that they would sit in on the hearing for the Veteran.  Thereafter, there is a notation in the claims folder of "FTR" (failure to report) on the date of the hearing in August 2011. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that while in service he was assigned to the 216th Chemical Corp and stationed at the Rocky Mountain Arsenal, and during that time was exposed to multiple hazardous chemicals.  He contends that he was a crane operator and was assigned to load and unload chemical containers onto flat cars, and although he wore protective equipment, he would occasionally come into direct contact with the containers and the substances in the containers.  He contends that during his stay at the Rocky Mountain Arsenal he experienced skin burns, bad odor and tastes, and burning of the eyes, and that he spent time at the dispensary for skin burns and stomach problems, which he believed was associated with his duties involving handling hazardous materials.  He also contends that while on night maneuvers one time, they were run through a ditch which he believed contained caustic chemicals.  Finally, he has reported that while stationed at the Rocky Mountain Arsenal he dealt with items such as sarin gas, napalm, mustard gas, and other materials for which he did not recall the names.  He also believed he handled white phosphorus, feedstock chemicals, heavy metals, asbestos, chlorinated benzenes, munitions/ordinance, or polychlorinated biphenyls (PCBs).  

The record reflects that the Veteran's separation examination from service is of record, however, his other service treatment records (STRs) are unavailable, and were believed to have been destroyed in a fire in July 1973 at the NPRC facility.  The Veteran was notified of this, and has indicated that he does not have any of his STRs.  Although STRs are not available in this matter, the Board notes that the lack of any medical evidence showing that the Veteran was treated for skin burns and/or stomach problems in service, is not fatal to his claims.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Based on the evidence of record, VA has essentially conceded that the Veteran was stationed at Rocky Mountain Arsenal for at least some period during his active service.  What is at issue in this matter is whether the Veteran has any current disabilities that may be related to his reported exposure to hazardous chemicals at Rocky Mountain Arsenal.  

With regard to current disabilities, the Board notes that the competent medical evidence of record consists solely of VA treatment records dated in October and November 2009, as well as a letter from a private medical provider, dated in September 2010.  A review of the competent medical record does not appear show that the Veteran has any skin residuals of his reported chemical burns of the bilateral lower arms, nor does such evidence show that he has been diagnosed with his claimed disabilities of mild dysplasia leukemia or myelodysplasia.  A VA treatment record dated in September 2009 shows that on a review of systems, the Veteran's skin was noted to have no rashes or lesions.  It was noted that he was concerned as to why his platelets were down, and that he had been initially told by a visiting oncologist that it was possibly myelodysplasia.  A review of the visiting oncologist's notes showed this diagnosis was reconsidered in December 2006 when his "plt in bone marrow" was normal, and he was found to have hypersplenism and possible liver disease.  It was also noted that the Veteran was supposed to see GI about his liver, but never did.  

In making all determinations, the Board must fully consider the lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Thus, the Board notes that the Veteran is competent to report on the occurrence of lay-observable events in service (such as being exposed to chemicals) or the presence of disability or symptoms of disability in service (burns from chemical exposure) subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a) , 3.159(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  The Board notes that the Veteran's contentions have been somewhat vague and limited, but he has reported that the "condition with the burns on [his] arms has been chronic" and that he has "lost muscle tone".  He has also contended that he had leukemia which was first discovered when he had a cyst on his elbow removed and evidence of leukemia was found on a blood test.  He further contends that it was determined that he had low blood marrow platelets and to date still had this condition.  

After reviewing the record, the Board concludes that before adjudicating this claim, further consideration of the Veteran's lay statements and development is needed.  At this point, there is limited competent medical evidence of record, and there are indications that there may be additional competent medical evidence pertinent to the Veteran's claims.  Thus, pursuant to VA's duty to assist the Veteran, an attempt to identify and obtain any such records must be made.  38 U.S.C.A. § 5103A (a),(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).  Moreover, in November 2010, the Veteran reported that he submitted a statement from his ex-wife, however, no such document has been shown in the claims folder.  The Veteran should be advised of this and provided the opportunity to further supplement the record in this regard.

Also, given the complex nature of the issues under consideration in this case, and that his service treatment records have been shown to be unavailable, the Board concludes that a VA examination/opinion is necessary in this matter.  38 C.F.R. § 3.159(c)(4) ; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Request that the Veteran provide identifying information regarding any current treatment he may have received for residuals of his reported chemical exposure in service and/or for mild dysplasia leukemia and/or myelodysplasia.  With any assistance needed from the Veteran, attempt to obtain complete records from any named sources of treatment provided by him.  A negative reply should be requested

2. Advise the Veteran that the lay statement he reportedly submitted from his former spouse is not of record, but that he may resubmit this lay statement as well as any additional lay statements to support his claims.

3. Obtain complete and current VA treatment records for the Veteran, from the Cheyenne VAMC and the Denver VAMC, related to any treatment he may have received for residuals of the reported chemical burns in service and/or for mild dysplasia leukemia and/or myelodysplasia

4. After completing the above, schedule the Veteran for appropriate VA examinations in order to determine the nature and probable etiology of any disability of the arms found, as well as any mild dysplasia leukemia or myelodysplasia found.  The claims folder must be made available to the examiners for review in conjunction with the examination, and the examiners should note that such review was accomplished.  

a. If the examination results in a diagnosis of any arm disability, the examiner should state in the report whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran developed any such arm disability as a result of his reported chemical exposure service, or is such causation unlikely (i.e., less than a 50-50 degree of probability).  

b. If the examination results in a diagnosis of mild dysplasia leukemia or myelodysplasia, the examiner should state in the report whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran developed any such disability as a result of his reported chemical exposure service, or is such causation unlikely (i.e., less than a 50-50 degree of probability).  

c. The VA examiners should be advised as to the Veteran's competency to report on the occurrence of lay-observable events in service (such as being exposed to chemicals) or the presence of disability or symptoms of disability in service (burns from chemical exposure) subject to lay observation.

d. Any opinion(s) provided should include the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  If any question cannot be answered without resorting to pure speculation, this should be stated, with an explanation as to why it is so.

5. Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  He and his representative should also be given an opportunity to respond to the SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

